12-4962
Parraga v. Holder

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
18th day of December, two thousand thirteen.

Present:            ROSEMARY S. POOLER,
                    GERARD E. LYNCH,
                    RAYMOND J. LOHIER, JR.,
                               Circuit Judges.

_____________________________________________________

CRISTINA PARRAGA, A.K.A. CRISTINA VALENTIN,

                                  Petitioner,

                            -v-                                                12-4962-ag

ERIC H. HOLDER, JR., UNITED STATES ATTORNEY GENERAL,

                        Respondent.
_____________________________________________________

Appearing for Appellant:          Glenn T. Terk, Wethersfield, CT.

Appearing for Appellee:           Tiffany L. Walters, Trial Attorney, Office of Immigration
                                  Litigation, United States Department of Justice (Stuart F. Delery,
                                  Assistant Attorney General; David V. Bernal, Assistant Director,
                                  on the brief), Washington, D.C.

        Petition for review of an order of the Board of Immigration Appeals (“BIA”).
     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the petition for review is DISMISSED for lack of jurisdiction.

        Petitioner Cristina Parraga, a native and citizen of Peru, seeks review of a November 21,
2012 order of the BIA, affirming the September 7, 2010 decision of the Immigration Judge (“IJ”)
(Straus, J.), which affirmed the United States Citizenship and Immigration Service’s (“USCIS”)
denial of a hardship waiver under Immigration and Nationality Act (“INA”) § 216(c)(4)(B), 8
U.S.C. § 1186a(c)(4)(B). See Cristina Parraga, No. A046 869 435 (BIA Nov. 21, 2012), aff’g
No. A046 869 435 (Immigr. Ct. Hartford, CT Sept. 7, 2010). We assume the parties’ familiarity
with the underlying facts, procedural history, and specification of issues for review.

       The applicable standards of review of a BIA order are well established. See 8 U.S.C.
§ 1252(b)(4)(B); see also Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009). Pursuant to
8 U.S.C. § 1252(a)(2)(B)(ii), we lack jurisdiction to review the agency’s credibility
determinations and the weight given to evidence in the context of a hardship waiver
determination under INA § 216(c)(4)(B). See Contreras-Salinas v. Holder, 585 F.3d 710,
713-14 (2d Cir. 2009). Nevertheless, we retain jurisdiction to review constitutional claims and
questions of law. See 8 U.S.C. § 1252(a)(2)(D); see also Boluk v. Holder, 642 F.3d 297, 303 (2d
Cir. 2011).

        On appeal, Parraga challenges the agency’s credibility determination. Her arguments fail
to raise reviewable constitutional claims or questions of law. See Contreras-Salinas, 585 F.3d at
714 (“Because we conclude that petitioner’s claims challenge only credibility determinations and
the weight given to evidence by the IJ and BIA, we lack jurisdiction over her claims.”). While
Parraga takes issue with the agency’s finding that her submission of fraudulent documents to
USCIS undercut her testimony and other evidence, we have recognized that, under the doctrine
of falsus in uno, falsus in omnibus (false in one thing, false in everything), once an IJ concludes
that a document is false, he or she is “free to deem suspect other documents (and to disbelieve
other testimony) that depend for probative weight upon [the petitioner’s] veracity.” Siewe v.
Gonzales, 480 F.3d 160, 170 (2d Cir. 2007). “[A] single false document or a single instance of
false testimony may (if attributable to the petitioner) infect the balance of the alien’s
uncorroborated or unauthenticated evidence.” Id. “In other words, a finding of fraudulent
evidence redounds upon all evidence the probative force of which relies in any part on the
credibility of the petitioner.” Id. Further, although Parraga contends that her explanation that
she was unaware that she had submitted fraudulent documents to USCIS was plausible, the court
is not required to credit an alien’s explanations for inconsistencies in the record unless a
reasonable fact-finder would be “compelled to credit [her] testimony.” Majidi v. Gonzales, 430
F.3d 77, 80 (2d Cir. 2005).

        While Parraga also asserts that her evidence was sufficient to establish that her marriage
was entered into in good faith, we lack jurisdiction to “reevaluate the relative strength of the
evidence presented to the immigration judge. . . . The amount of weight to be accorded any
particular fact raises no question of law and is accordingly not within this Court’s jurisdiction to
review the agency’s determination.” Boluk, 642 F.3d at 304 (internal quotation marks omitted).

                                                 2
As Parraga has failed to raise a reviewable constitutional claim or question of law with respect to
the agency’s denial of her request for a hardship waiver, we lack jurisdiction to review the
agency’s determination.


       For the foregoing reasons, the petition for review is DISMISSED.


                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk




                                                 3